Mahoney, P. J. (dissenting).
The issues raised by this appeal must be resolved by interpreting paragraph v of subdivision 3 of section 15 of the Workers’ Compensation Law, which authorizes supplemental benefits where a claimant’s wage-earning capacity has been impaired due to certain permanent partial disabilities, keeping in mind that the basic intent of section 15 is to compensate a claimant in an amount commensurate with the earning power he would have were it not for his injury (see Matter of Turner v Hobby Ind. Assn. of Amer., 28 AD2d 756, 757). In my view, the statute expressly makes participation in a board-approved rehabilitation program, including retraining, a condition precedent to eligibility for the supplemental benefits, and the statutory phrase "impairment of wage earning capacity” refers to the difference between what the claimant had been earning prior to the permanent partial disability and what he is earning or could reasonably expect to earn in the new occupation for which he was retrained. While the availability of jobs in that occupation and claimant’s physical ability to perform the tasks of that occupation, as affected by the permanent partial disability, are relevant to the question of claimant’s earning capacity in the new occupation, his refusal to accept offers of employment in that occupation for personal reasons is not since his earning potential can still be determined. To be more precise, if there are jobs available in the occupation for which claimant was retrained and if claimant’s permanent partial disability does not prevent him from doing the work entailed in those jobs, *157his earning potential in the new occupation can be determined and the loss of earning capacity calculated despite his refusal to accept the available employment. Of course, if he accepts such employment, his actual earnings rather than potential earnings would be used in the calculation. On the other hand, if no jobs were available or if claimant’s disability prevented him from doing the work entailed in the available job, his earning capacity in the occupation for which he was retrained would be zero and his loss of earning capacity would be calculated accordingly.
Finally, we note that a claimant is not automatically entitled to supplemental benefits by virtue of a permanent partial disability, but rather, the statute requires an actual impairment of earning power and that impairment must be solely as the result of the disability (Workers’ Compensation Law, § 15, subd 3, par v). On this record, the principles applied by the board in its determination cannot be ascertained with any reasonable certainty and, accordingly, the matter should be remitted for further proceedings to determine the supplemental benefits, if any, to which claimant is entitled in accordance with this opinion.
Sweeney, Kane and Staley, Jr., JJ., concur with Herlihy, J.; Mahoney, P. J., dissents and votes to remit in an opinion.
Decision affirmed, with costs to the Workers’ Compensation Board against appellants.